Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 1 of 19




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

                                                               CASE NO.:
  HOWARD COHAN,

         Plaintiff,

  vs.                                                           INJUNCTIVE RELIEF SOUGHT

  MARUTI DONUT CORP.,
  a Florida Profit Corporation,
  d/b/a DUNKIN DONUTS;
  SHREE GANESH DONUT CORP.,
  a Florida Profit Corporation,
  d/b/a DUNKIN DONUTS; and
  JAI MELADI CORPORATION,
  a Florida Profit Corporation;
  d/b/a DUNKIN DONUTS,

        Defendant(s).
  ____________________________________/

                                            COMPLAINT

         Plaintiff, HOWARD COHAN (“Plaintiff”), by and through the undersigned counsel,

  hereby files this Complaint and sues MARUTI DONUT CORP., a Florida Profit Corporation, d/b/a

  DUNKIN DONUTS, SHREE GANESH DONUT CORP., a Florida Profit Corporation, d/b/a

  DUNKIN DONUTS, and JAI MELADI CORPORATION, a Florida Profit Corporation, d/b/a

  DUNKIN DONUTS (“Defendants”), for declaratory and injunctive relief, attorneys’ fees,

  expenses and costs (including, but not limited to, court costs and expert fees) pursuant to 42 U.S.C.

  § 12182 et. seq., and the 2010 Americans with Disabilities Act (“ADA”) and alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C.

  §§ 1331, 343 for Plaintiff’s claims arising under Title 42 U.S.C. § 12182 et. seq., based on
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 2 of 19




  Defendant’s violations of Title III of the ADA. See also, 28 U.S.C. §§ 2201, 2202, as well as the

  2010 ADA Standards.

         2.      This complaint is also for breach of contract and injunctive relief seeking

  enforcement of the Settlement Agreement (copy attached as Exhibit A) reached in the case of

  HOWARD COHAN v. JAI MELADI CORPORATION, 9:16-CV-81594-DMM (S.D. Fla.)

  (dismissed by order upon settlement) which arose out of Plaintiff’s claim of discrimination caused

  by certain barriers encountered by Plaintiff on Defendant’s properties that prevented Plaintiff from

  the full and equal enjoyment of places of public accommodation in violation of Title III of the

  Americans with Disabilities Act.

         3.      Venue is proper in this Court, West Palm Beach Division, pursuant to 28 U.S.C. §

  1391(B) and Internal Operating Procedures for the United States District Court For the Southern

  District of Florida in that all events giving rise to the lawsuit occurred in Palm Beach County,

  Florida.

                                                 PARTIES

         4.      Plaintiff, HOWARD COHAN is sui juris and is a resident of the State of Florida

  residing in Palm Beach County, Florida.

         5.      Upon information and belief, Defendants are the lessees, operators, owners and

  lessors of the Real Properties, which are subject to this suit, and are located at:

              a. 4800 W Atlantic Ave, Delray Beach, FL 33445 (hereinafter “Dunkin Donuts 4800

                 W Atlantic Ave”); (JAI MELADI CORPORATION)

              b. 37 W Atlantic Ave, Delray Beach, FL 33444 (hereinafter “Dunkin Donuts 37 W

                 Atlantic Ave”); (SHREE GANESH DONUT CORP.) and
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 3 of 19




               c. 1911 S Federal Highway, Delray Beach, FL 33483 (hereinafter “Dunkin Donuts S.

                  Federal Highway”) (MARUTI DONUT CORP.),

  and are the owners of the improvements where each property is located. The Real Properties are

  hereinafter collectively referred to as “Premises.”

          6.      Defendants are authorized to conduct, and are in fact conducting, business within

  the state of Florida.

          7.      Plaintiff is an individual with numerous permanent disabilities including severe

  spinal stenosis of the lumbar spine with spondylolisthesis; severe spinal stenosis of the cervical

  spine with nerve root compromise on the right side; a non-union fracture of the left acromion

  (shoulder); a labral tear of the left shoulder; a full thickness tear of the right rotator cuff; a right

  knee medial meniscal tear; a repaired ACL and bilateral meniscal tear of the left knee; and severe

  basal joint arthritis of the left thumb. The above listed permanent disabilities and symptoms cause

  sudden onsets of severe pain and substantially limit Plaintiff’s major life activities. As such,

  Plaintiff suffered from a “qualified disability” under the ADA. 42 U.S.C § 12101, et seq.

          8.      On      September   3,   2016,    Plaintiff   visited   Defendant     JAI    MELADI

  CORPORATION’s Dunkin Donuts 4800 W Atlantic Ave property. At the time of Plaintiff’s visit

  to the property, Plaintiff suffered from a “qualified disability” under the ADA and required the use

  of fully accessible restrooms; fully accessible paths of travel throughout the facility; and fully

  accessible service and eating areas. Plaintiff personally visited the Premises, but was denied full

  and equal access and full and equal enjoyment of the facilities, services, goods, and amenities

  within the Premises, even though he was a “bona fide patron”.
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 4 of 19




          9.     Defendant JAI MELADI CORPORATION’s Dunkin Donuts 4800 W Atlantic Ave

  property is a public accommodation as defined by Title III of the ADA and as such is governed by

  the ADA.

          10.    On or about September 16, 2016, Plaintiff filed a lawsuit against Defendant JAI

  MELADI CORPORATION seeking to force Defendant to comply with the ADA and applicable

  regulations thereto. See HOWARD COHAN v. JAI MELADI CORPORATION, 9:16-CV-81594-

  DMM (S.D. Fla.).

          11.    On or about December 28, 2016, Plaintiff’s suit was dismissed upon stipulation and

  notice to the U.S. District Court that the parties had settled.

          12.    In connection with said dismissal, Plaintiff and Defendant JAI MELADI

  CORPORATION entered into a Settlement Agreement (Exhibit A) on or about December 20,

  2016.

          13.    The Settlement Agreement required Defendant JAI MELADI CORPORATION to

  complete all modifications to the Premises by on or about December 19, 2017 (12 months from

  above date).

          14.    Pursuant to the Settlement Agreement, Plaintiff was required to provide Defendant

  JAI MELADI CORPORATION written notice of any modifications that were not completed as

  required. Upon receipt of such written notice, Defendant was required to cure any defects within

  ninety (90) days before Plaintiff could move to enforce the Settlement Agreement (See Exhibit A,

  Paragraph VIII(H)).

          15.    Defendant JAI MELADI CORPORATION failed to complete the required

  modification(s) to its Dunkin Donuts 4800 W Atlantic Ave property as required by the ADA and
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 5 of 19




  the Settlement Agreement and Defendant JAI MELADI CORPORATION has failed to give notice

  of any reasons or documentation for non-compliance.

          16.     Thereafter,      Plaintiff   personally   visited    Defendant      JAI    MELADI

  CORPORATION’s Dunkin Donuts 4800 W Atlantic Ave property on January 8, 2019 (and prior

  to issuing written notice to Defendant).

          17.      Plaintiff required the use of fully accessible restrooms. Plaintiff was denied full

  and equal access and full and equal enjoyment of the facilities, services, goods, and amenities

  within the Premises, even though he was a “bona fide patron.”

          18.     On November 6, 2020, Plaintiff provided Defendant with written Notice of Non-

  Compliance of Settlement Agreement, indicating that several modifications agreed to by the

  parties in the Settlement Agreement were not completed by the required completion date of

  December 19, 2017.

          19.     Plaintiff again personally visited Defendant JAI MELADI CORPORATION’s

  Dunkin Donuts 4800 W Atlantic Ave property on February 11, 2020 and August 26, 2020 (and

  prior to instituting this action).

          20.     Defendant JAI MELADI CORPORATION has failed to complete the required

  modification(s) to its Dunkin Donuts 4800 W Atlantic Ave property as required by the ADA, the

  Settlement Agreement, and the notice provided to Defendant, and Defendant has failed to give

  notice of any reasons or documentation for non-compliance.

          21.     Plaintiff, in his individual capacity, has shown that he will absolutely return to the

  Premises and avail himself of the services offered when Defendant JAI MELADI

  CORPORATION modifies the Premises or modifies the policies and practices to accommodate

  individuals who have physical disabilities.
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 6 of 19




          22.      Additionally, Plaintiff personally visited Defendants’ Premises on the following

  dates (and prior to instituting this action):

                a. Dunkin Donuts 37 W Atlantic Ave: December 10, 2019 and February 11, 2020

                   (SHREE GANESH DONUT CORP.); and

                b. Dunkin Donuts S. Federal Highway: June 22, 2016; April 1, 2018; and February

                   11, 2020 (MARUTI DONUT CORP.).

          23.      At the time of Plaintiff’s visits to Dunkin Donuts 37 W Atlantic Ave and Dunkin

  Donuts S. Federal Highway, Plaintiff suffered from a “qualified disability” under the ADA and

  required the use of fully accessible restrooms; fully accessible paths of travel throughout the

  facility; and fully accessible service and eating areas. Plaintiff was denied full and equal access

  and full and equal enjoyment of the facilities, services, goods, and amenities within the Premises,

  even though was “bona fide patron”. A true and correct copy of Plaintiff’s Purchase receipt is

  attached hereto as Exhibit “B”.

          24.      Plaintiff, in his individual capacity, will absolutely return to the Premises and avail

  himself of the services offered when Defendants modify the Premises or modify the policies and

  practices to accommodate individuals who have physical disabilities.

          25.      Plaintiff is continuously aware of the violations at Defendants’ Premises and is

  aware that it would be a futile gesture to return to the Premises as long as those violations exist,

  and Plaintiff is not willing to suffer additional discrimination.

          26.      Plaintiff has suffered, and will continue to suffer, direct and indirect injury as a

  result of Defendants’ discrimination until Defendants are compelled to comply with the

  requirements of the ADA.
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 7 of 19




         27.     Plaintiff would like to be able to be a patron of the Premises in the future and be

  able to enjoy the goods and services that are available to the able-bodied public, but is currently

  precluded from doing so as a result of Defendants’ discriminatory conduct as described herein.

  Plaintiff will continue to be precluded from using the Premises until corrective measures are taken

  at the Premises to eliminate the discrimination against persons with physical disabilities.

         28.     Completely independent of the personal desire to have access to these places of

  public accommodation free of illegal barriers to access, Plaintiff also acts as a “tester” for the

  purpose of discovering, encountering and engaging discrimination against the disabled in public

  accommodations. When acting as a “tester”, Plaintiff employs a routine practice. Plaintiff

  personally visits the public accommodation; engages all of the barriers to access, or at least of

  those that Plaintiff is able to access; tests all of those barriers to access to determine whether and

  the extent to which they are illegal barriers to access; proceeds with legal action to enjoin such

  discrimination; and subsequently returns to Premises to verify its compliance or non-compliance

  with the ADA and to otherwise use the public accommodation as members of the able-bodied

  community are able to do. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of Premises. In this instance, Plaintiff, in Plaintiff’s

  individual capacity and as a “tester”, visited Premises, encountered barriers to access at Premises,

  and engaged and tested those barriers, suffered legal harm and legal injury, and will continue to

  suffer such harm and injury as a result of the illegal barriers to access and the ADA violations set

  forth herein. It is Plaintiff’s belief that said violations will not be corrected without Court

  intervention, and thus Plaintiff will suffer legal harm and injury in the near future.
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 8 of 19




         29.      Plaintiff, in his capacity as a tester, will absolutely return to the Premises when

  Defendants modify the Premises or modify the policies and practices to accommodate individuals

  who have physical disabilities to confirm said modifications have been completed in accordance

  with the requirements of the ADA.

                                        COUNT I
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
                                    (all Defendants)

         30.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 29

  above as if fully stated herein.

         31.      On July 26, 1990, Congress enacted the Americans With Disabilities Act (“ADA”),

  42 U.S.C. § 12101 et. seq. Commercial enterprises were provided one and a half (1.5) years from

  enactment of the statute to implement its requirements. The effective date of Title III of the ADA

  was January 26, 1992, or January 26, 1993 if Defendant(s) have ten (10) or fewer employees and

  gross receipts of $500,000.00 or less. See 42 U.S.C. § 12182; 28 C.F.R. § 36.508(a).

         32.      Congress found, among other things, that:

               a. some 43,000,000 Americans have one or more physical or mental disabilities, and

                  this number shall increase as the population continues to grow older;

               b. historically, society has tended to isolate and segregate individuals with disabilities

                  and, despite some improvements, such forms of discrimination against disabled

                  individuals continue to be a pervasive social problem, requiring serious attention;

               c. discrimination against disabled individuals persists in such critical areas as

                  employment, housing, public accommodations, transportation, communication,

                  recreation, institutionalization, health services, voting and access to public services

                  and public facilities;
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 9 of 19




               d. individuals with disabilities continually suffer forms of discrimination, including

                  outright intentional exclusion, the discriminatory effects of architectural,

                  transportation, and communication barriers, failure to make modifications to

                  existing facilities and practices. Exclusionary qualification standards and criteria,

                  segregation, and regulation to lesser services, programs, benefits, or other

                  opportunities; and,

               e. the continuing existence of unfair and unnecessary discrimination and prejudice

                  denies people with disabilities the opportunity to compete on an equal basis and to

                  pursue those opportunities for which our country is justifiably famous, and accosts

                  the United States billions of dollars in unnecessary expenses resulting from

                  dependency and non-productivity.

  42 U.S.C. § 12101(a)(1)-(3),(5) and (9).

         33.      Congress explicitly stated that the purpose of the ADA was to:

               a. provide a clear and comprehensive national mandate for elimination of

                  discrimination against individuals with disabilities;

               b. provide clear, strong, consistent, enforceable standards addressing discrimination

                  against individuals with disabilities; and

               c. invoke the sweep of congressional authority, including the power to enforce the

                  fourteenth amendment and to regulate commerce, in order to address the major

                  areas of discrimination faced on a daily basis by people with disabilities.

  U.S.C. § 12101(b)(1)(2) and (4).
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 10 of 19




           34.     Pursuant to 42 U.S.C. § 12182(7), 28 C.F.R. § 36.104 and the 2010 ADA Standards,

   Defendants’ Premises are places of public accommodation covered by the ADA by the fact they

   provide services to the general public and must be in compliance therewith.

           35.     Defendants have discriminated and continue to discriminate against Plaintiff and

   others who are similarly situated, by denying access to, and full and equal enjoyment of goods,

   services, facilities, privileges, advantages and/or accommodations located at the Premises, as

   prohibited by 42 U.S.C. § 12182 and 42 U.S.C. § 12101 et. seq., and by failing to remove

   architectural barriers pursuant to 42 U.S.C. § 12182(b)(2)(A)(iv).

           36.     Plaintiff has visited Premises, and has been denied full and safe equal access to the

   facilities and therefore suffered an injury in fact.

           37.     Plaintiff would like to return and enjoy the goods and/or services at Premises on a

   spontaneous, full and equal basis. However, Plaintiff is precluded from doing so by the

   Defendants’ failure and refusal to provide disabled persons with full and equal access to their

   facilities. Therefore, Plaintiff continues to suffer from discrimination and injury due to the

   architectural barriers that are in violation of the ADA.

           38.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

   of Justice, Office of the Attorney General promulgated Federal Regulations to implement the

   requirements of the ADA. See 28 C.F.R. § 36 and its successor the 2010 ADA Standards ADA

   Accessibility guidelines (hereinafter referred to as “ADAAG”), 28 C.F.R. § 36, under which said

   Department may obtain civil penalties of up to $55,000.00 for the first violation and $110,000.00

   for any subsequent violation.
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 11 of 19




            39.      Based on a preliminary inspection of the Premises, Defendants are in violation of

   42 U.S.C. § 12182 et. seq. and the 2010 American Disabilities Act Standards et. seq., and are

   discriminating against Plaintiff as a result of, inter alia, the following specific violations:

       I.         Dunkin Donuts 4800 W Atlantic Ave (JAI MELADI CORPORATION)

            Men’s Restroom

                  a. Failure to provide the water closet in the proper position relative to the side wall or

                     partition in violation of 2010 ADAAG §§ 604 and 604.2.

                  b. Failure to provide the proper insulation or protection for plumbing or other sharp

                     or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                     and 606.5.

                  c. Failure to provide toilet paper dispensers in the proper position in front of the water

                     closet or at the correct height above the finished floor in violation of 2010 ADAAG

                     §§ 604, 604.7 and 309.4.

                  d. Failure to provide mirror(s) located above lavatories or countertops at the proper

                     height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

                  e. Failure to provide a coat hook within the proper reach ranges for a person with a

                     disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.

                  f. Providing grab bars of improper horizontal length or spacing as required along the

                     rear or side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2.

                  g. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                     exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                     404, 404.1, 404.2, 404.2.9 and 309.4.
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 12 of 19




             h. Failure to provide proper signage for an accessible restroom or failure to redirect a

                person with a disability to the closest available accessible restroom facility in

                violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                703.5 and 703.7.2.1.

     II.     Dunkin Donuts 37 W Atlantic Ave (SHREE GANESH DONUT CORP.)

           Men’s Restroom

             a. Failure to provide proper signage for an accessible restroom or failure to redirect a

                person with a disability to the closest available accessible restroom facility in

                violation of 2010 ADAAG §§ 216, 216.2, 216.6, 216.8, 603, 703, 703.1, 703.2,

                703.5 and 703.7.2.1.

             b. Providing grab bars of improper horizontal length or spacing as required along the

                rear wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2. (rear)

             c. Providing grab bars of improper horizontal length or spacing as required along the

                side wall in violation of 2010 ADAAG §§ 604, 604.5, 604.5.1 and 604.5.2. (side)

             d. Failure to provide toilet paper dispensers in the proper position in front of the water

                closet or at the correct height above the finished floor in violation of 2010 ADAAG

                §§ 604, 604.7 and 309.4.

             e. Failure to provide operable parts that are functional or are in the proper reach ranges

                as required for a person with a disability in violation of 2010 ADAAG §§ 309,

                309.1, 309.3, 309.4 and 308.

             f. Failure to provide a coat hook within the proper reach ranges for a person with a

                disability in violation of 2010 ADAAG §§ 603, 603.4 and 308.
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 13 of 19




               g. Failure to provide sufficient clear floor space around a water closet without any

                  obstructing elements (urinal) in this space in violation of 2010 ADAAG §§4.22.3,

                  603, 603.2.3, 604, 604.3 and 604.3.1.

               h. Failure to provide sufficient clear floor space around a water closet without any

                  obstructing elements (trash can) in this space in violation of 2010 ADAAG

                  §§4.22.3, 603, 603.2.3, 604, 604.3 and 604.3.1.

               i. Failure to provide the water closet in the proper position relative to the side wall or

                  partition in violation of 2010 ADAAG §§ 604 and 604.2.

               j. Failure to provide the proper insulation or protection for plumbing or other sharp

                  or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

                  and 606.5.

               k. Failure to provide mirror(s) located above lavatories or countertops at the proper

                  height above the finished floor in violation of 2010 ADAAG §§ 603 and 603.3.

               l. Failure to provide proper knee clearance for a person with a disability under a

                  counter or sink element in violation of 2010 ADAAG §§ 306, 306.1 306.3, 606 and

                  606.2

               m. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

                  exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

                  404, 404.1, 404.2, 404.2.9 and 309.4.

     III.      Dunkin Donuts S. Federal Highway (MARUTI DONUT CORP.)

            Outdoor Seating
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 14 of 19




           a. Failure to provide seating for a person(s) with a disability that has the correct clear

              floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

              and 306.

           b. Failure to provide a sufficient amount of seating when dining surfaces are provided

              for the consumption of food or drink for a person(s) with a disability in violation of

              2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

        Men’s Restroom

           c. Providing a gate or door with a continuous opening pressure of greater than 5 lbs.

              exceeding the limits for a person with a disability in violation of 2010 ADAAG §§

              404, 404.1, 404.2, 404.2.9 and 309.4.

           d. Failure to provide the proper spacing between a grab bar and an object projecting

              out of the wall in violation of 2010 ADAAG §§ 609, 609.1 and 609.3.

           e. Failure to provide grab bars at 33 inches minimum and 36 inches maximum above

              the finished floor measured to the top of the gripping surface in violation of 2010

              ADAAG §§ 609, 609.4 and 609.7.

           f. Failure to provide the proper insulation or protection for plumbing or other sharp

              or abrasive objects under a sink or countertop in violation of 2010 ADAAG §§ 606

              and 606.5.

           g. Failure to provide toilet paper dispensers in the proper position in front of the water

              closet or at the correct height above the finished floor in violation of 2010 ADAAG

              §§ 604, 604.7 and 309.4.

        Parking to Store Ramp
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 15 of 19




                h. Failure to provide bilateral handrails on a ramp that has a rise greater than 6 inches

                   or in a horizontal projection greater than 72 inches in violation of 2010 ADAAG

                   §§ 405, 405.1, 405.8, 505 and/or §4.8.5 of the 1991 ADA Standards.

          Seating in Restaurant

                i. Failure to provide seating for a person(s) with a disability that has the correct clear

                   floor space for forward approach in violation of 2010 ADAAG §§ 902, 902.2, 305

                   and 306.

                j. Failure to provide a sufficient amount of seating when dining surfaces are provided

                   for the consumption of food or drink for a person(s) with a disability in violation of

                   2010 ADAAG §§ 226, 226.1, 902, 305 and 306.

          40.      To the best of Plaintiff’s belief and knowledge, Defendants have failed to eliminate

   the specific violations set forth in paragraph 39 herein.

          41.      Although Defendants are charged with having knowledge of the violations,

   Defendants may not have actual knowledge of said violations until this Complaint makes

   Defendants aware of same.

          42.      To date, the readily achievable barriers and other violations of the ADA still exist

   and have not been remedied or altered in such a way as to effectuate compliance with the

   provisions of the ADA.

          43.      As the owners, lessors, lessees or operators of the Premises, Defendants are

   required to comply with the ADA. To the extent the Premises, or portions thereof, existed and

   were occupied prior to January 26, 1992, the owner, lessor, lessee or operator has been under a

   continuing obligation to remove architectural barriers at the Premises where removal was readily

   achievable, as required by 28 C.F.R. §36.402.
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 16 of 19




          44.      To the extent the Premises, or portions thereof, were constructed for occupancy

   after January 26, 1993 the owner, lessor, lessee or operator of the Premises was under an obligation

   to design and construct such Premises such that they are readily accessible to and usable by

   individuals with disabilities, as required by 28 C.F.R. §36.401.

          45.      Plaintiff has retained the undersigned counsel for the filing and prosecution of this

   action. Plaintiff is entitled to have his reasonable attorneys’ fees, costs and expenses paid by

   Defendant, pursuant to 42 U.S.C. § 12205.

          46.      All of the above violations are readily achievable to modify in order to bring

   Premises or the Facilities/Properties into compliance with the ADA.

          47.      In instance(s) where the 2010 ADAAG standard does not apply, the 1991 ADAAG

   standard applies and all of the violations listed in paragraph 32 herein can be applied to the 1991

   ADAAG standards.

          48.      Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

   Plaintiff’s injunctive relief, including an order to alter the subject facilities to make them readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA and

   closing the Subject Facilities until the requisite modifications are completed.

          WHEREFORE, Plaintiff demands judgment against Defendant and requests the following

   injunctive and declaratory relief:

                1. That this Court declares that Premises owned, operated and/or controlled by

                   Defendant is in violation of the ADA;

                2. That this Court enter an Order requiring Defendant to alter their facilities to make

                   them accessible to and usable by individuals with disabilities to the full extent

                   required by Title III of the ADA;
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 17 of 19




                3. That this Court enter an Order directing the Defendant to evaluate and neutralize

                   its policies, practices and procedures toward persons with disabilities, for such

                   reasonable time so as to allow the Defendant to undertake and complete corrective

                   procedures to Premises;

                4. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff;

                   and,

                5. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

                                 COUNT II - BREACH OF CONTRACT
                                   (JAI MELADI CORPORATION)

          39.      Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 29

   above as if fully stated herein.

          40.      On or about December 20, 2016, in connection with Defendant JAI MELADI

   CORPORATION’s Dunkin Donuts 4800 W Atlantic Ave property, Plaintiff and Defendant JAI

   MELADI CORPORATION entered into a Settlement Agreement. (Attached hereto as Exhibit A).

   Through this Settlement Agreement, Defendant JAI MELADI CORPORATION agreed to make

   modifications to the Dunkin Donuts 4800 W Atlantic Ave property as outlined in the agreement.

   The Settlement Agreement required Defendant to complete all modifications to the Premises by

   on or about December 19, 2017.

          41.      Plaintiff has performed all conditions precedent to be performed by him under the

   Settlement Agreement.
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 18 of 19




          42.       Since December 19, 2017, Defendant has failed to complete the modifications

   promised in the Settlement Agreement. Specifically, Defendant has failed to address the following

   violations:

   Dunkin Donuts 4800 W Atlantic Ave

          A. Modifications

                 1. Install or modify insulation or protection for the plumbing under the sink or

                    countertop in the accessible restroom stall in compliance with the 2010 ADAAG

                    Standards §§606 and 606.5.

                 2. Modify position of grab bars with respect to horizontal length or spacing on the

                    side and back wall so that they are positioned in compliance with the 2010 ADAAG

                    Standards §§604, 604.5, 604.5.1, 604.5.2, 609 and 609.4.

                 3. Modify position of the toilet paper towel dispensers in the accessible toilet stall so

                    that they are positioned in compliance with the 2010 ADAAG Standards §§604,

                    604.7, and 309.4.

                 4. Install or modify position of coat hook in the accessible toilet stall so that it is

                    positioned in compliance with the 2010 ADAAG Standards §§603, 603.4, and 308.

                 5. Modify the position of the mirror(s) located above the lavatories or countertops

                    with respect to height above the finished floor in compliance with the 2010

                    ADAAG Standards §§603 and 603.3.

                 6. Modify the position of the water closet in the accessible restroom stall relative to

                    the side wall or partition so that it is positioned in compliance with the 2010

                    ADAAG Standards §§604 and 604.2, and 309.4, subject to construction industry

                    field tolerances.
Case 9:21-cv-80923-DMM Document 1 Entered on FLSD Docket 05/21/2021 Page 19 of 19




          43.      Plaintiff has been damaged by Defendant JAI MELADI CORPORATION’s breach

   of the Settlement Agreement. Specifically, Plaintiff has had to retain the services of the

   undersigned attorney to pursue this action for breach of contract.

          WHEREFORE, Plaintiff demands judgment against Defendant JAI MELADI

   CORPORATION and requests the following injunctive and declaratory relief:

                1. That this Court declares that Defendant JAI MELADI CORPORATION has failed

                   to comply with the Settlement Agreement;

                2. That this Court enter an Order requiring Defendant JAI MELADI CORPORATION

                   to alter its facilities to make them accessible to and usable by individuals with

                   disabilities to the full extent required by Title III of the ADA;

                3. That this Court award reasonable attorney’s fees, all costs (including, but not

                   limited to the court costs and expert fees) and other expenses of suit to the Plaintiff

                   and as provided in the Settlement Agreement; and,

                4. That this Court award such other and further relief as it may deem necessary, just

                   and proper.

          Dated May 21, 2021.

                                          Sconzo Law Office, P.A.
                                          3825 PGA Boulevard, Suite 207
                                          Palm Beach Gardens, FL 33410
                                          Telephone: (561) 729-0940
                                          Facsimile: (561) 491-9459

                                          By: /s/ Gregory S. Sconzo
                                          GREGORY S. SCONZO, ESQUIRE
                                          Florida Bar No.: 0105553
                                          SAMANTHA L. SIMPSON, ESQ.
                                          Florida Bar No.: 1010423
                                          Primary Email: greg@sconzolawoffice.com
                                          Primary Email: samantha@sconzolawoffice.com
                                          Secondary Email: alexa@sconzolawoffice.com
